1
2
3
4
5
6
7
8                                IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      Case No. 2:12-cr-280 TLN
                                                  )
11                  Plaintiff,                    ) ORDER TO SEAL ATTACHMENT A TO
                                                  ) DEFENDANT’S MOTION TO CONTINUE
12         vs.                                    ) JUDGMENT & SENTENCING
                                                  )
13   DEBRA FIELDS,                                )
                                                  )
14                  Defendant.                    )
                                                  )
15                                                )
16
17            IT IS HEREBY ORDERED that the Request to Seal Exhibit A to Defendant’s Motion
18   to Continue Judgment and Sentencing (Dkt. 123) be granted so that the medical information is
19   not available on the public docket. The Motion and its Exhibit A are to be provided to the Court
20   and Assistant United States Attorney Miriam Hinman.
21            These documents shall remain under seal until further Order of the Court.
22
23   Dated: October 24, 2019
24
25
                                                           Troy L. Nunley
26                                                         United States District Judge

27
28

      Order                                          -1-
